

Exhibit 10-jjj




CINGULAR WIRELESS BLS TRANSITION EXECUTIVE BENEFIT PLAN




WHEREAS, Cingular Wireless Corporation is the manager of Cingular Wireless LLC
(the "Company"); and


WHEREAS, BellSouth Corp. ("BellSouth" or "BLS") maintains, for the benefit of
certain highly compensated and key management employees, the BellSouth
Supplemental Life Insurance Plan, the BellSouth Split-Dollar Life Insurance Plan
(collectively hereinafter the "Life Insurance Plans") and the BellSouth
Supplemental Disability Plan (all three plans referred to hereinafter as the
"BLS Plans") (copies of the BLS Plans are attached hereto as Exhibit A); and


WHEREAS, certain former BLS employees, who have been contributed to the Company
or an affiliate of the Company, were eligible to participate and receive
benefits under the BLS Plans (the "Transition Executives"); and


WHEREAS, the Transition Executives are identified by name and the BLS Plan(s) in
which they participated on Exhibit B hereto; and


WHEREAS, the Company desires to adopt the provisions and benefits of the BLS
Plans into a new Company plan for the Transition Executives, so that they may
continue to benefit from the provisions of the BLS Plans following their
contribution to the Company; and


WHEREAS, the new plan shall be known as the Cingular Wireless BLS Transition
Executive Benefit Plan (the "Cingular Plan"); and


WHEREAS, the terms of the Cingular Plan shall incorporate by reference the terms
of the BLS Plans and shall be the same terms as in effect for the BLS Plans on
December 31, 2001, including any amendments adopted through such date, unless
otherwise provided in these resolutions or in Exhibit C hereto; and


WHEREAS, the benefits provided to the Transition Executives under the Cingular
Plan shall be in lieu of the benefits such employees would have been entitled to
receive under the BLS Plans and shall be offset against any benefits payable
under the BLS Plans for any reason; and


WHEREAS, the Transition Executives, as identified in Exhibit B, shall be the
only employees of the Company and its affiliates eligible to participate and
receive benefits under the Cingular Plan and no other employees of the Company
or its affiliates shall be permitted to participate in the Cingular Plan;


NOW, THEREFORE, BE IT RESOLVED, that the Cingular Plan, as described herein, is
hereby approved and adopted as presented to the Board; provided, the Senior Vice
President of Human Resources of the Company is hereby authorized to approve and
execute a plan document for the Cingular Plan as he deems appropriate based on
the advice of counsel;


FURTHER RESOLVED, that with regard to the Life Insurance Plans, the Company is
authorized to receive an assignment of all of BellSouth's obligations, rights
and interests in the Life Insurance Plans and any underlying policies of
insurance, including the obligation to administer the plans and pay any required
company contributions;


FURTHER RESOLVED, that the Cingular Plan shall be administered by the Senior
Vice President - Human Resources of the Company and his delegates; provided,
however, that the Senior Vice President - Human Resources shall be permitted to
appoint third party administrators to assist in the administration of the
Cingular Plan;


FURTHER RESOLVED, that the Company reserves the unilateral right to modify,
amend or terminate the Cingular Plan at any time for any reason, including the
right to merge the Cingular Plan or any benefit under it into another Company
benefit plan that may provide for different benefits than the Cingular Plan;


FURTHER RESOLVED, that the Chief Operating Officer, the Chief Financial Officer,
and the Senior Vice President of Human Resources of the Company are hereby
authorized to approve amendments to the Cingular Plan from time to time as they
deem necessary or appropriate consistent with the Company's employee benefit
policies and based on the input of the Human Resources division, Finance
division and other applicable divisions within the Company; provided, no such
amendment which is reasonably expected to result in an increase in annual plan
expense shall be effective without the approval of the Board;


FURTHER RESOLVED, that the appropriate officers of the Company and its
affiliates are hereby authorized to execute such other documents and to take
such actions as they may deem necessary or appropriate to implement the Cingular
Plan and to carry out the intent and purposes of the foregoing resolutions as
shall be necessary to comply with the requirements of the Internal Revenue Code,
the Employee Retirement Income Security Act and all other applicable laws; and


RESOLVED, all prior actions taken by any officer of the Corporation and any
officers of the Company in connection with the foregoing resolutions are hereby
ratified.



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A




BellSouth Supplemental Life Insurance Plan


1.           PURPOSE


The purpose of the BellSouth Supplemental Life Insurance Plan (the "Plan") is to
provide an insurance arrangement under which BellSouth Corporation and its
subsidiaries and affiliates can assist key employees in acquiring and financing
life insurance coverage.


2.           DEFINITIONS


For purposes of this Plan, the following terms have the meanings set forth
below:


2.01                 "Coverage Amount" means the Policy death benefit payable
under the Participant's Policy.


2.02                 "Coverage Level" means the Single Life Coverage insurance
death benefit the Employee is eligible for under the Plan, determined based on
the Employee's job classification, in accordance with the schedule of Coverage
Levels maintained by the Plan Administrator. Provided, however, that to
determine the amount of insurance death benefit for which an Employee is
eligible, the applicable amount from the schedule of Coverage Levels shall be
reduced by one hundred percent (100%) of the amount of any Single Life Coverage
insurance death benefit and by fifty percent (50%) of the amount of any
Survivorship Coverage insurance death benefit provided to the Employee under the
BellSouth Split-Dollar Life Insurance Plan, the BellSouth Corporation Executive
Life Insurance Plan, or the BellSouth Corporation Senior Manager Life Insurance
Plan.


2.03                 "Disability" means that the Participant is receiving
disability benefits under any long-term disability plan sponsored by the
Employer or an affiliated entity.


2.04                 "Effective Date" means the effective date of the Plan,
which is January 1, 1998.


2.05                 "Employee" means an employee or former employee of the
Employer who is eligible to participate in the Plan.


2.06                 "Employer" means BellSouth Corporation and any subsidiary
or affiliate of BellSouth Corporation which is authorized by the Plan
Administrator to participate in this Plan.


2.07                 "Employer Premium" means, with respect to a Participant's
Policy, the Total Policy Premium payable for the year, less the portion of the
premium to be paid by the Participant pursuant to Section 5.01 of the Plan.


2.08                 "Enrollment Age" means the Participant's age at the time of
enrollment in the Plan as to the Participant's initial Coverage Amount under the
Plan, and it means the Participant's age at a subsequent enrollment for an
increased Coverage Amount as to the increased Coverage Amount.


2.09                 "Insurance Cost" means, with respect to a Participant, the
annual cost for the Participant's Coverage Amount determined pursuant to the
Insurance Cost schedule maintained by the Plan Administrator. The Insurance Cost
for a Participant shall be determined at the time of the Participant's
enrollment in the Plan, based on the Participant's Coverage Amount and
Enrollment Age, and shall not change thereafter. A smoker rate shall be used to
determine the Insurance Cost for any Participant who is deemed a smoker by the
Insurer; a nonsmoker rate shall be used for all other Participants. A change in
the Insurance Cost schedule will be effective only as to Plan enrollments
occurring after the effective date of the change; it shall not affect the
Insurance Cost for a Participant with respect to any Coverage Amount in effect
for the Participant prior to the effective date of the change.


If a Participant's coverage is in effect for a period of less than twelve (12)
months during any Policy Year, the Participant's Insurance Cost for that year
shall be determined by multiplying the annual cost as determined from the
Insurance Cost schedule by a fraction, the numerator of which is the number of
full months that the coverage is in effect and the denominator of which is
twelve (12).


2.10                 "Insurer" means, with respect to a Participant's Policy,
the insurance company issuing the insurance policy on the Participant's life (or
on the joint lives of the Participant and the Participant's spouse, in the case
of a Survivorship Policy) pursuant to the provisions of the Plan.


2.11                 "Participant" means an Employee who is participating in the
Plan.


2.12                 "Participant Premium" means, with respect to each Policy
Year (or portion thereof) for a Participant, the Participant's Insurance Cost.


2.13                 "Permanent Policy" means a Participant's Policy having cash
values which are projected to be sufficient to continue to provide death benefit
coverage at least equal to the Participant's Coverage Amount until the policy
maturity date specified in the Participant's Policy (determined without regard
to any Policy rider which extends the maturity date  beyond the originally
scheduled policy maturity date), and which is projected to have a cash
accumulation value equal to at least ninety-five percent (95%) of the Policy
Coverage Amount at the maturity date specified in such Policy, with no further
premium payments. The determination of whether a Policy is at a given time a
Permanent Policy shall be made by the Plan Administrator, based on Policy
projections provided by the Insurer or its agent utilizing the Policy's then
current mortality rates and Policy expenses, and the following Policy interest
crediting rates. For the Policy Year in which the determination is made and for
all prior Policy years, if any, the Policy projection shall be based on the
actual interest crediting rates in effect for the Policy (or, if such rate is
not known when the determination is made, the actual rate in effect for the
preceding Policy Year). For each of the ten (10) succeeding Policy Years, the
projections shall reflect that rate decreased ratably such that the rate for the
tenth Policy Year following the Policy Year in which the determination is made
shall be five percent (5%). For all successive Policy Years, the projection
shall reflect a five percent (5%) Policy interest crediting rate.
Notwithstanding the foregoing, if the interest crediting rate in effect for the
Policy Year in which the determination is made is less than five percent (5%),
the projections shall reflect such lower rate for all Policy Years thereafter.


2.14                 "Plan" means the BellSouth Supplemental Life Insurance
Plan, embodied herein.


2.15                 "Plan Administrator" means the Chief Executive Officer of
BellSouth Corporation and any individual or committee he designates to act on
his behalf with respect to any or all of his responsibilities hereunder;
provided, the Board of Directors of BellSouth Corporation may designate any
other person or committee to serve in lieu of the Chief Executive Officer as the
Plan Administrator with respect to any or all of the administrative
responsibilities hereunder.


2.16                 "Policy" means the life insurance coverage acquired on the
life of the Participant (or on the joint lives of the Participant and the
Participant's spouse, in the case of a Survivorship Policy) by the Participant
or other Policy Owner issued pursuant to the terms of this Plan. The Plan
Administrator shall determine the specific policies which may be acquired under
the Plan, and shall maintain a list of approved policies.


2.17                 "Policy Owner" means the Participant or that person or
entity to whom the Participant has assigned his interest in the Policy.


2.18                 "Policy Year" means the twelve month period (and each
successive twelve month period) beginning on the issue date of the Policy.


2.19                 "Premium Payment Years" means, with respect to a
Participant's Policy, the number of consecutive Policy Years, beginning with the
first Policy Year, and continuing for the longer of: (1) all Policy Years ending
at the end of the Policy Year during which the Participant attains age sixty-two
(62) (or, if the Participant dies before such time, the end of the Policy Year
during which the Participant would have attained such age); or (2) five (5)
Policy Years. Notwithstanding the foregoing, if prior to the end of such period
the Policy qualifies as a Permanent Policy, the Premium Payment Years shall end
at such earlier time.


2.20                 "Retirement" means a termination of the Participant's
employment with the Employer under circumstances where the Participant is
immediately eligible to receive pension benefits under the Supplemental
Executive Retirement Plan (SERP) maintained by the Employer or one of its
subsidiaries.


2.21                 "Single Life Coverage" means life insurance coverage on the
life of the Participant.


2.22                 "Survivorship Coverage" means life insurance coverage on
the lives of the Participant and the Participant's spouse, with the life
insurance death benefit to be payable at the death of the last survivor of the
Participant and the Participant's spouse.


2.23                 "Total Policy Premium" means the level annual premium
amount for the Participant's Single Life Coverage Policy that is projected to
result in the Policy qualifying as a Permanent Policy if the annual premium
amount is paid each year for all scheduled Premium Payment Years, assuming the
Participant qualifies for the Insurer's guaranteed issue nonsmoker rates, or if
the Participant is deemed by the Insurer to be a smoker, the Insurer's
guaranteed issue smoker rates. The determination as to the amount of the Total
Policy Premium shall be based on Single Life Coverage even if the Participant
elects Survivorship Coverage. If more than one type of Single Life Coverage
Policy is available under the Plan, the Plan Administrator shall determine the
Single Life Coverage Policy to be used to determine the Total Policy Premium.
The Total Policy Premium for a Participant shall be determined when the
Participant enrolls for coverage under the Plan, and shall not be changed
thereafter; it shall be based on the Participant's Coverage Level, or, if less,
the actual Coverage Amount elected by the Participant.
 
3.           ELIGIBILITY


3.01                 General. Each Employee who is designated by the Plan
Administrator as a member of the Employer's "executive compensation group" or as
a "senior manager" shall be eligible to participate in the Plan, provided that
the Employee (and any other appropriate party, such as the Employee's spouse or
a Policy Owner other than the Employee, as determined by the Plan Administrator)
relinquishes any rights to or interests in any policies providing interim
coverage during the rehabilitation of Confederation Life Insurance Company under
the BellSouth Corporation Executive  Life Insurance Plan or the BellSouth
Corporation Senior Manager Life Insurance Plan and completes such other forms as
the Plan Administrator may require. Each such Employee on the Effective Date
shall be eligible to participate in the Plan as of the Effective Date. Each
Employee subsequently satisfying such eligibility requirements shall be eligible
to participate in the Plan effective as of the first day of the calendar quarter
(i.e., January 11, April I, July 1, and October 1) following the date on which
such standards are satisfied.


3.02                 Type of Coverage. If an Employee is married at the time the
Employee enrolls in the Plan, the Employee can elect to participate in either
Single Life Coverage or Survivorship Coverage. An Employee who is unmarried at
the time the Employee enrolls in the Plan shall be eligible for Single Life
Coverage only. The election of one type of coverage shall not preclude the
Participant from electing the other type of coverage as to any increased
Coverage Level the Participant becomes eligible for pursuant to Section 4.02 of
the Plan.


3.03                 Conversion of Coverage. Subject to any proof of
insurability required by the Insurer, a Participant (or other Policy Owner) can
elect to convert Survivorship Coverage to Single Life Coverage, and with respect
to a married Participant, the Participant (or other Policy Owner) can elect to
convert Single Life Coverage to Survivorship Coverage. Provided, however, that
the number of Premium Payment Years for a Participant shall not be redetermined
in connection with a conversion from one type of coverage to another. Upon a
conversion, the cash values of the replaced Policy shall be transferred to the
new Policy in accordance with the Insurer's practices. Any Insurer charges or
tax liability resulting from a conversion shall be borne by the Participant or
other Policy Owner.


4.           AMOUNT OF COVERAGE


4.01                 General. An Employee who is eligible to participate in the
Plan under Section 3.01 of the Plan shall be eligible for the full Coverage
Level as specified in the Plan under Section 2.02. However, within sixty (60)
days of becoming eligible to participate, a Participant can elect a Coverage
Amount which is less than the applicable Coverage Level; provided, however, that
the Coverage Amount elected must be an even multiple of $100,000. If a
Participant elects a Coverage Amount less than the Participant's Coverage Level
(or fails to elect any Coverage), the Participant cannot later increase the
Coverage Amount except in connection with a promotion under Section 4.02 of the
Plan.


4.02                 Promotions. Employees promoted to a job classification or
position eligible for an increased Coverage Level shall be eligible for the
increased Coverage Level effective as of the first day of the calendar quarter
(i.e., January 11, April 11, July 1, and October 1) following the promotion. The
additional Coverage Amount available to the Participant under this Section shall
be equal to the applicable Coverage Level after the promotion reduced by any
Coverage Amounts already in effect for a Participant. In order to be effective,
any election for an increase in the Coverage Amount must be made within the time
period prescribed by the Plan Administrator in enrollment materials provided to
the Employee.


4.03                 Survivorship Coverage. If a Participant elects Survivorship
Coverage, the amount of Survivorship Coverage will be determined by the Plan
Administrator based on the Participant's age and smoker or nonsmoker status, the
age and insurability of the Participant's spouse, and based on the Participant's
Total Policy Premium. The Coverage Amount shall be the highest amount such that
the Policy will qualify as a Permanent Policy if the Total Policy Premium is
paid for each year that is a scheduled Premium Payment Year.


5.           PAYMENT OF PREMIUMS


5.01                 Participant Premium Payments. A Participant shall pay the
Participant Premium for each Policy Year which is a Premium Payment Year for the
Participant. The amount shall be paid by the Participant to the Employer by
payroll (or retirement income) deductions of equal installments during the
Policy Year, or in such other manner as may be determined by the Plan
Administrator. The Employer shall pay the Participant Premium amount to the
Insurer, and can do so as collected from the Participant or can advance payments
to the Insurer for a Policy Year at any time during the Policy Year or up to
thirty (30) days in advance of the Policy Year. If a Participant terminates
employment with the Employer, and the Employer has made such an advance payment
of the Participant Premium to the Insurer, the Employer may withhold any
uncollected portion of the advanced Participant Premium from any amount payable
to the Participant by the Employer to the extent permitted by law.
Notwithstanding the other provisions of this paragraph, no Participant Premium
shall be required with respect to Survivorship Coverage after the death of the
Participant.


5.02                 Employer Premium Payments. The Employer shall pay the
Employer Premium for a Participant's Policy within thirty (30) days of the
beginning of each Policy Year which is a Premium Payment Year.


5.03                 Additional Employer Premium Payments. For each of the last
three (3) scheduled Premium Payment Years for a Participant, the Plan
Administrator shall determine whether there will be any increased Employer
premium payment with respect to a Participant's Policy. The Plan Administrator
shall first determine whether the Participant's Policy is then projected to
qualify as a Permanent Policy if the Total Policy Premium is paid each year for
the remaining scheduled Premium Payment Years. If the Policy is projected to
qualify as a Permanent Policy, no increased Employer Premium payment shall be
required for such Premium Payment Year .If the projections indicate that the
Policy will not qualify as a Permanent Policy, then the amount payable by the
Employer under Section 5.02 shall be increased by an amount which will result in
the Policy qualifying as a Permanent Policy if such increased amount is paid for
each remaining Premium Payment Year, but any such increase in Employer Premium
shall be limited by the maximum premium amounts permissible for such Policy
under Internal Revenue Code Sections 7702 and 7702A (or comparable successor
sections) without forfeiting any of the favorable tax attributes associated with
life insurance policies. The determination as to whether any increased amount is
payable shall be made separately for each of the last three (3) Premium Payment
Years. However, the Employer Premium payable under Section 5.02 shall not be
reduced to an amount that is less than the amount which would have been payable
by the Employer for a Premium Payment Year without regard to this Section 5.03.
Regardless of the type of coverage actually provided to a Participant, and
notwithstanding any changes in the type of coverage provided to the Participant
under Section 3.03, the increased Employer Premium payable under this Section
5.03 shall be the amount that would be payable if the Participant had elected
Single Life Coverage and maintained such coverage for all Policy Years; also, if
more than one type of Single Life Coverage Policy is available under the Plan,
the Single Life Coverage Policy used to determine Total Policy Premium under
Section 2.23 shall be used to make the determination under this Section 5.03. In
the event tax law limits preclude the Employer from qualifying a Policy as a
Permanent Policy by the end of the last scheduled Premium Payment Year, then the
Employer's obligation to pay premiums under Section 5.02 and 5.03 (and make
additional Employer payments under Section 5.04) shall be extended until
projections indicate that the Policy qualifies as a Permanent Policy.


5.04                 Additional Employer Payments.


a.           If the payment of an Employer Premium under Section 5.02 (or any
increased amount under Section 5.03) results in the  recognition of income for
tax purposes by the Participant in any year, the Employer shall pay to the
Participant an amount determined by the Plan Administrator which is designed to
approximate (1) the sum of the total federal and state income taxes and
applicable payroll taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's" tax domicile, on the income so recognized,
plus (2) the total federal and state income taxes and applicable payroll taxes
which would be payable by the Participant on the payment described in clause
(1).


b.           If the payment of any Employer Premium under Section 5.02 (or any
increased amount under Section 5.03) on Survivorship Coverage after the death of
the Employee results in the recognition of income for tax purposes by the
Participant's spouse or other Policy Owner, the Employer shall pay to the
Participant's spouse or other Policy Owner an amount determined by the Plan
Administrator which is designed to approximate the total federal and state
income taxes which would be payable by the Participant's spouse or other Policy
Owner at the highest marginal rate provided for under applicable federal income
tax laws, and at the highest marginal rate provided for under applicable state
income tax laws for the state of the tax domicile of the Participant's spouse or
other Policy Owner, attributable to such premium payment.


c.           For purposes of this Section 5.04, a tax shall be deemed payable or
income shall be deemed recognized if either (i) it is finally determined by the
Internal Revenue Service, or (ii) an opinion is given by the Employer's counsel,
that the tax is payable.


d.           Any payment made to a Participant or a Participant's spouse under
this Section shall be made no later than April 1 of the year following the year
to which the payment relates.


e.           Any amount to be paid to a Participant, a Participant's spouse, or
other Policy Owner under this Section, and the amounts payable, shall be
conclusively determined by the Plan Administrator based on generally applicable
tax rates and not based upon the unique tax situation of each Participant,
Participant's spouse, or other Policy Owner.


5.05                 Termination of Obligation to Pay Premiums. Notwithstanding
anything herein to the contrary, the Employer's obligation to pay premiums
(including any increased amounts under Section 5.03) with respect to the
Participant's Policy, shall terminate upon the first to occur of any of the
following events:


a.           Termination of employment of the Participant with the Employer
prior to the Participant's death for reasons other than Retirement or
Disability.


b.           The written notice by the Employer to the Participant following a
resolution by the Board of Directors of BellSouth Corporation to terminate this
Plan.


c.           As to Single Life Coverage only, the death of the Participant.


d.           As to Survivorship Coverage only, the death of the last survivor of
the Participant and the Participant's spouse.


e.           The surrender or cancellation of the Participant's Policy, except
that a Policy will not be considered surrendered or canceled if the surrender or
cancellation is in connection with the replacement of the Policy with another
Policy pursuant to the provisions of the Plan.


f.           The withdrawal of any Policy cash values, or borrowing against
Policy cash values, by the Participant or other Policy Owner.


g.           The reduction of the Participant's Policy death benefit to a level
that is less than the initial Policy Coverage Amount, except that a conversion
from Survivorship Coverage to Single Life Coverage shall not be considered a
reduction in Policy death benefit for the purpose of this Section.


h.           The determination by the Plan Administrator that the Policy will
qualify as a Permanent Policy with no further Employer Premium payments.


6.           POLICY OWNERSHIP


6.01                 Ownership. The Policy Owner shall be the sole and exclusive
owner of a Participant's Policy and shall be entitled to exercise all of the
rights of ownership.


6.02                 Possession of Policy. The Policy Owner shall keep
possession of the Policy.


7.           GOVERNING LAWS & NOTICES


7.01                 Governing Law. This Plan shall be governed by and
construed  in accordance with the laws of the State of Georgia.


7.02                 Notices. All notices hereunder shall be in writing and sent
by first class mail with postage prepaid. Any notice to the Employer shall be
addressed to BellSouth Corporation at its office at 1155 Peachtree Street, N.E.,
Atlanta, GA 30367-6000, ATTENTION: Human Resources -Director Executive Benefits.
Any notice to the Employee shall be addressed to the Employee at the address for
the Employee maintained in the Employer's records. Any party may change the
address for such party herein set forth by giving notice of such change to the
other parties pursuant to this Section.


8.           NOT A CONTRACT OF EMPLOYMENT


This Plan shall not be deemed to constitute a contract of employment between an
Employee and the Employer or a Participant and the Employer, nor shall any
provision restrict the right of the Employer to discharge an Employee or
Participant, or restrict the right of an Employee or Participant to terminate
employment.


9.           AMENDMENT, TERMINATION, ADMINISTRATION, AND SUCCESSORS CONSTRUCTION


9.01                 Amendment. The Board of Directors of BellSouth Corporation,
or its delegate, shall have the right in its sole discretion, to amend the Plan
in whole or in part at any time and from time to time. In addition, the Plan
Administrator shall have the right, in its sole discretion, to amend the Plan at
any time and from time to time so long as such amendment is not of a material
nature. Notwithstanding the foregoing, no modification or amendment shall be
effective so as to decrease any benefits of a Participant unless the Participant
consents in writing to such modification or amendment. Written notice of any
material modification or amendment shall be given promptly to each Participant.


9.02                 Termination. The Board of Directors of BellSouth
Corporation may terminate the Plan without the consent of the Participants or
Employees.


9.03                 Successors. The terms and conditions of this Plan shall
enure to the benefit of and bind the Employer, the Participant, their
successors, assignees, and representatives. If, subsequent to the Effective Date
of the Plan, substantially all of the stock or assets of the Employer are
acquired by another corporation or entity or if the Employer is merged into, or
consolidated with, another corporation or entity , then the obligations created
hereunder shall be obligations of the acquirer or successor corporation or
entity.


10.           PLAN ADMINISTRATION


10.01                 Individual Administrator. If the Plan Administrator is an
individual he shall act and record his actions in writing. Any matter concerning
specifically such individual's own benefit or rights hereunder shall be
determined by the Board of Directors of BellSouth Corporation or its delegate.


10.02                 Administrative Committee. If the Plan Administrator is a
committee, or if any of the duties or responsibilities of the Plan Administrator
are vested in a committee, action of the Plan Administrator may be taken with or
without a meeting of committee members; provided, action shall be taken only
upon the vote or other affirmative expression of a majority of the committee
members qualified to vote with respect to such action. If a member of the
committee is a Participant, he or she shall not participate in any decision
which solely affects his or her own benefit under the Plan. For purposes of
administering the Plan, the Plan Administrator shall choose a secretary who
shall keep minutes of the committee's proceedings and all records and documents
pertaining to the administration of the Plan. The secretary may execute any
certificate or other written direction on behalf of the Plan Administrator.


10.03                 Rights and Duties of the Plan Administrator. The Plan
Administrator shall administer the Plan and shall have all powers necessary to
accomplish that purpose, including (but not limited to) the following:


a.           to construe, interpret and administer the Plan;


b.           to make determinations required by the Plan, and to maintain
records regarding Participants' Benefits hereunder;


c.           to compute and certify the amount and kinds of benefits payable to
Participants, and to determine the time and manner in which such benefits are to
be paid;


d.           to authorize all disbursements pursuant to the Plan;


e.           to maintain all the necessary records of the administration of the
Plan;


f.            to make and publish such rules and procedures for the regulation
of the Plan as are not inconsistent with the terms hereof;


g.           to designate to other individuals or entities from time to time the
to designate to other individuals or entities from time to time the performance
of any of its duties or responsibilities hereunder: and


h.           to hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.


The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of benefits, and its decisions on such matters shall be final and
conclusive on all parties.


10.04                 Bond; Compensation. The Plan Administrator and (if
applicable) its members shall serve as such without bond and without
compensation for services hereunder.


11.           CLAIMS PROCEDURE


11.01                 Named Fiduciary. The Plan Administrator is hereby
designated as the named fiduciary under this Plan.


11.02                 Claims Procedures. Any controversy or claim arising out of
or relating to this Plan shall be filed with the Plan Administrator which shall
make all determinations concerning such claim. Any decision by the Plan
Administrator denying such claim shall be in writing and shall be delivered to
all parties in interest in accordance with the notice provisions of Section 7.02
hereof. Such decision shall set forth the reasons for denial in plain language.
Pertinent provisions of the Plan shall be cited and, where appropriate, an
explanation as to how the Employee can perfect the claim will be provided. This
notice of denial of benefits will be provided within 90 days of the Plan
Administrator's receipt of the Employee's claim for benefits. If the Plan
Administrator fails to notify the Employee of its decision regarding the claim,
the claim shall be considered denied, and the Employee shall then be permitted
to proceed with the appeal as provided in this Section.


An Employee who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Plan Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Plan Administrator
shall schedule an opportunity for a full and fair review of the issue within
thirty (30) days of receipt of the appeal. The decision on review shall set
forth specific reasons for the decision, and sha11 cite specific references to
the pertinent Plan provisions on which the decision is based. Following the
review of any additional information submitted by the Employee, either through
the hearing process or otherwise, the Plan Administrator shall render a decision
on the review of the denied claim in the following manner:


a.           The Plan Administrator shall make its decision regarding the merits
of the denied claim within sixty (60) days following receipt of the request for
review (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Plan Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Employee prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.


b.           The decision on review shall set forth specific reasons for the
decision, and shall cite specific references to the pertinent Plan provisions on
which the decision is based.



 
 

--------------------------------------------------------------------------------

 



 
General Information About The BellSouth
Supplemental Life Insurance Plan


NAME OF PLAN


BellSouth Supplemental Life Insurance Plan


NAME AND ADDRESS OF EMPLOYER


Various BellSouth companies participate in this Plan. BellSouth
Corporation's address is: 1155 Peachtree Street, N.E. Atlanta, Georgia 30309


EMPLOYER IDENTIFICATION NUMBER


58-1533433


PLAN NUMBER


589


TYPE OF PLAN


This Plan is a welfare benefit plan in which participants are given the
opportunity to receive life insurance coverage purchased with a combination of
employer and employee contributions.


TYPE OF ADMINISTRATION


Benefits are provided through insurance contracts purchased under the terms of
the Plan. The Plan is administered by BellSouth Corporation.


CLAIMS PROCEDURE


Claims for insurance benefits under the Plan are handled by and should be
directed to the Plan Administrator.


PLAN YEAR


The Plan Year is the period beginning each January 1 and ending each December 31
during which the Plan is in effect.


END OF YEAR FOR FISCAL YEAR PURPOSES


December 31


NAME, BUSINESS ADDRESS AND TELEPHONE NUMBER OF PLAN ADMINISTRATOR


BellSouth Corporation
1155 Peachtree Street, N.E.
Atlanta, Georgia 30309-3610
Attn.: Director Executive Benefits
(404) 249-2228


SERVICE OF LEGAL PROCESS


Service of legal process may be made upon the Plan Administrator.


EFFECTIVE DATE


The Effective Date of the Plan is January 1, 1998.


PARTICIPANT'S RIGHTS UNDER ERISA


Participants in the Plan are entitled to certain rights and protections under
the Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA provides
that each Plan participant may:


(1)              Examine, without charge, all Plan documents, and copies of all
documents files by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions, if applicable.


(2)              Obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. The Administrator may make a
reasonable charge for copies;


(3)              Receive a summary of the Plan's annual financial report. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report; You should also be aware of the following
protections afforded by ERISA:


(1)              The people who operate the Plan, called "fiduciaries," must act
prudently and in the interest of you and other Plan participants and
beneficiaries.


(2)              No one may interfere with the exercise of any rights which you
have under the Plan or ERISA.


(3)              If your claim for a benefit is denied in whole or in part, you
must receive a written explanation of the reason for denial.


(4)              You have the right to have the Plan Administrator review and
reconsider your claim.


Under ERISA, there are steps you can take to enforce the above rights. If you
request materials from the Plan and do not receive them within 30 days, you may
choose to file suit in a federal court. If the court finds that you are entitled
to receive those materials, it may require the Plan Administrator to provide the
materials and pay you a daily penalty until you receive them. However, if the
documents were not sent because of reasons beyond the control of the Plan
Administrator, he will not be penalized. If you have a claim for benefits which
is denied or ignored, in whole or in part, you may choose to file suit in a
state or federal court. If it should happen that Plan fiduciaries misuse the
Plan's money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U. S. Department of Labor, or you may file suit in
a federal court. The court will decide who should pay court costs and legal
fees. If you lose, the court may order you to pay these costs and fees, if, for
example, it finds your claim frivolous.


If you have any questions about this statement or about your rights under ERISA,
you should contact the nearest Area Office of the U.S. Labor Management Services
Administration Department of Labor.




BELLSOUTH SPLIT-DOLLAR LIFE INSURANCE PLAN




1.              PURPOSE


The purpose of the BellSouth Split-Dollar Life Insurance Plan (the “Plan”) is to
provide a split-dollar insurance arrangement under which BellSouth Corporation
and its subsidiaries and affiliates can assist key employees in acquiring and
financing life insurance coverage. This Plan incorporates the provisions of the
BellSouth Corporation Executive Life Insurance Plan and the BellSouth
Corporation Senior Manager Life Insurance Plan, as amended as of the effective
date of this Plan (the "Prior Plans”), and, as of such effective date, shall be
deemed to constitute a complete restatement of both Prior Plans, as amended
(except to the extent otherwise specifically provided in Section 3.01 of this
Plan).


2.              DEFINITIONS


For purposes of this Plan, the following terms have the meanings set forth
below:


2.01              "Agreement" means the agreement executed between the Employer
and a Participant implementing the terms of this Plan, substantially in the form
attached hereto as Exhibit A.


2.02              "Assignment" means the collateral assignment executed by the
Policy Owner, substantially in the form attached hereto as Exhibit B.


2.03              "Coverage Amount" means the face amount of the insurance death
benefit provided to a Participant under the Plan, as specified in the
Participant's Agreement.


2.04              "Disability" means that the Participant is receiving
disability benefits under any long-term disability plan sponsored by the
Employer or an affiliated entity.


2.05              "Effective Date" means the effective date of the Plan, which
is January 1, 1998.


2.06              "Employee" means an employee or former employee of the
Employer who is eligible to participate in the Plan.


2.07              "Employer" means BellSouth Corporation and any subsidiary or
affiliate of BellSouth Corporation which is authorized by the Plan Administrator
to participate in this Plan.


2.08              "Employer Account" means, with respect to a Participant's
Policy, a bookkeeping entry maintained by the Employer pursuant to Section 6 of
the Plan, equal to the lesser of (1) the cash value of the Policy, or (2) the
amount of Policy premiums paid by the Employer (and not collected from the
Participant). With respect to a Replacement Policy, the amount of Policy
premiums paid by the Employer shall be deemed to include the total of all such
premiums paid on the Replacement Policy and the Replaced Policy, reduced by an
amount equal to that portion of the Replaced Policy Cash Value, if any, paid to
the Employer at the time the Replacement Policy is issued.


2.09              "Employer Premium" means, with respect to a Participant's
Policy, the total Policy premium payable for the Policy Year by the Company as
specified in the Participant's Agreement, less the portion of the premium to be
paid by the Participant pursuant to Section 5.01 of the Plan.


2.10              "Enrollment Age" means the Participant's age at the time of
enrollment in the Prior Plans as to the Participant's initial Coverage Amount,
and it means the Participant's age at a subsequent enrollment for an increased
Coverage Amount as to the increased Coverage Amount; provided, however, that
with respect to a Replacement Policy, the age at enrollment shall mean the age
at the time of enrollment for the Replaced Policy.


2.11              "Insurance Cost" means, with respect to a Participant, the
annual cost for the Participant's Coverage Amount determined pursuant to the
Insurance Cost schedule maintained by the Plan Administrator. The Insurance Cost
for a Participant shall be determined as of the time of the Participant's
enrollment in the Prior Plan(s), based on the Participant's Coverage Amount and
Enrollment Age. and shall not change thereafter. A smoker rate shall be used to
determine the Insurance Cost for any, Participant who smoked cigarettes at any
time during the twelve month period immediately preceding the Participant's
enrollment; a nonsmoker rate shall be used for all other Participants. However,
notwithstanding the previous sentence, if a Replacement Policy is issued for a
Participant and the Participant qualifies as a nonsmoker for the Replacement
Policy, the nonsmoker rate shall thereafter be used to determine the Insurance
Cost for the Participant. If a Participant's coverage is in effect for a period
of less than twelve (12) months during any Policy Year, the Participant's
Insurance Cost for that year shall be determined by multiplying the annual cost
as determined from the insurance cost schedule by a fraction, the numerator of
which is the number of full months that the coverage is in effect and the
denominator of which is twelve (12).


2.12              "Insurer" means, with respect to a Participant's Policy, the
insurance company issuing the insurance policy or group policy certificate on
the Participant's life (or on the joint lives of the Participant and the
Participant's spouse) pursuant to the provisions of the Plan.


2.13              "Participant" means an Employee who is participating in the
Plan.


2.14              "Participant Account" means, with respect to a Participant's
Policy, a bookkeeping entry maintained by the Employer pursuant to Section 6 of
the Plan, equal to the excess, if any, of the cash value of the Policy over the
Employer Account.


2.15              "Participant Premium" means, with respect to each Policy Year
(or portion thereof) for a Participant, the greater of (1) the Participant's
Insurance Cost; or (2) the one year term cost for the Policy Year  (or portion
thereof) determined based on the Participant's age at the beginning of the
Policy Year, the Insurer's published one year term rates in effect at the
beginning of the Policy Year, and the Participant's Coverage Amount under the
Plan. The one year term cost amount shall be determined pursuant to the
guidelines set forth in Revenue Ruling 66-110, 1966-1 C.B. 12, and Revenue
Ruling 67-154, 1967-1 C.B. 11, and shall be conclusively determined by the Plan
Administrator.


2.16              "Permanent Policy" means a Participant's Policy having cash
values which are projected to be sufficient to continue to provide death benefit
coverage at least equal to the Participant's Coverage Amount until the policy
maturity date specified in the Participant's Policy (determined without regard
to any Policy rider which extends the maturity date beyond the originally
scheduled policy maturity date ), and which is projected to have a cash
accumulation value equal to at least ninety-five percent (95% ) of the Policy
Coverage Amount at the maturity date specified in such Policy, with no further
premium payments, following a withdrawal by the Employer of all amounts to which
it is entitled pursuant to Section 8.02e or Section 8.03. A determination as to
whether a Policy is at a given, time a Permanent Policy shall be made by the
Plan Administrator, and shall be based on Policy projections provided by the
Insurer or its agent utilizing the Policy's then current mortality rates and
Policy expenses, and the following Policy interest crediting rates. For the
Policy Year of the Employer withdrawal made pursuant to Section 8.02e or Section
8.03, the projections shall reflect the actual Policy interest crediting rate in
effect for such year ( or, if such rate is not known when the determination is
made, the actual rate in effect for the preceding Policy Year). For each of the
ten (10) succeeding Policy Years, the projections shall reflect that rate
decreased ratably such that the rate in the tenth Policy Year following the
Policy Year in which the Employer withdrawal occurs will be five percent (5%).
For all successive Policy Years, the projections shall reflect a five percent
(5%) Policy interest crediting rate. Notwithstanding the foregoing, if the
actual Policy interest crediting rate in effect when the determination is made
is less than five percent (5%), the projections shall reflect such lower rate
for the Policy Year of the Employer withdrawal and all subsequent Policy Years.


2.17              "Plan" means the BellSouth Split-Dollar Life Insurance Plan.
Except as otherwise provided in Section 3.01, with respect to each Participant
who participated in the BellSouth Corporation Executive Life Insurance Plan, the
Plan shall be construed and interpreted as a restatement of the provisions of
such plan, as amended; and, with respect to each Participant who participated in
the BellSouth Corporation Senior Manager Life Insurance Plan, the Plan shall be
construed and interpreted as a restatement of such plan, as amended.


2.18              "Plan Administrator" means the Chief Executive Officer of
BellSouth Corporation and any individual or committee he designates to act on
his behalf with respect to any or all of his responsibilities hereunder;
provided, the Board of Directors of BellSouth Corporation may designate any
other person or committee to serve in lieu of the Chief Executive Officer as the
Plan Administrator with respect to any or all of the administrative
responsibilities hereunder.


2.19              "Policy" means the life insurance coverage acquired on the
life of the Participant (or on the joint lives of the Participant and the
Participant's spouse) by the Participant or other Policy Owner, which may be
issued as a separate insurance policy or a certificate under a group policy.


2.20              "Policy Owner" means the Participant or that person or entity
to whom the Participant has assigned his interest in the Policy. In the case of
a Replacement Policy issued to replace a Policy for which the Policy Owner is
other than the Participant, the Policy Owner of the Replacement Policy shall be
the same as the Policy Owner of the Policy being replaced, unless elected
otherwise by such Policy Owner.


2.21              "Policy Year" means the twelve month period (and each
successive twelve month period) beginning on the effective date of the
Agreement.


2.22              "Premium Payment Years" means, with respect to a Participant's
Policy, the number of consecutive Policy Years (including, for a Replacement
Policy, the number of Policy Years during which the Replaced Policy was in
force), beginning with the first Policy Year, during which the Employer is
required to pay a Policy premium, as specified in the Participant's Agreement.


2.23              "Replaced Policy" means a Policy which has been replaced by a
Replacement Policy. If a Participant's Policy has been replaced more than one
time, then the term Replaced Policy shall include all prior Policies.


2.24              "Replaced Policy Cash Value" means the cash value of the
Replaced Policy on the Effective Date.


2.25              "Replacement Policy" means a Policy issued to replace a Policy
previously issued under the Plan.


2.26              "Retirement" means a termination of the Participant's
employment with the Employer under circumstances where the Participant is
immediately eligible to receive pension benefits under the Supplemental
Executive Retirement Plan (SERP) maintained by the Employer or one of its
subsidiaries.


2.27              "Single Life Coverage" means life insurance coverage on the
life of the Participant.


2.28              "Survivorship Coverage" means life insurance coverage on the
lives of the Participant and the Participant's spouse, with the life insurance
death benefit to be payable at the death of the last survivor of the Participant
and the Participant's spouse.


2.29              "Terminated for Cause" means, with respect to a Participant,
the termination of the Participant's employment with the Employer due to: (i)
fraud, misappropriation, embezzlement, or intentional material damage to the
property or business of the Employer; (ii) commission of a felony involving
moral turpitude of which the Participant is finally adjudicated guilty; or (iii)
continuance of either willful and repeated failure or grossly negligent and
repeated failure by the Participant to materially perform his duties.


3.              ELIGIBILITY


3.01              General. Each Employee with a Prior Plan Agreement in effect
on the day preceding the Effective Date shall be eligible to participate in the
Plan, provided that the Employee (and any other appropriate party, such as the
Employee's spouse or a Policy Owner other than the Employee, as determined by
the Plan Administrator) executes an Agreement consenting to the terms of this
Plan, as amended, and completes such other forms as the Plan Administrator shall
require. Any Employee eligible to participate who fails to execute (or secure
execution of) an Agreement consenting to the terms of this Plan, as amended, by
August 31, 1998, shall not be eligible for coverage under the Plan, but shall
remain subject to the terms and conditions of the Prior Plan(s) in which such
Employee participates as in effect on the day preceding the Effective Date, as
amended thereafter from time to time.


3.02              Type of Coverage. The type(s) of coverage for a Participant on
the Effective Date shall be the type(s) of coverage in place on the day
preceding the Effective Date pursuant to the Participant's Agreement(s) under
the Prior Plan(s). Provided, however, that the Policy Owner may make a one-time
election to exchange Survivorship Coverage for Single Life Coverage (equal to
fifty percent (50%) of the Participant's Survivorship Coverage Amount), or to
exchange Single Life Coverage for Survivorship Coverage (equal to two hundred
percent (200%) of the Participant's Single Life Coverage Amount), subject to any
proof of insurability required by the Insurer. Such an election must be made by
August 31, 1998. If an unmarried Participant enrolls for Single Life Coverage
and subsequently marries, then, subject to the approval of the Plan
Administrator, the Participant (or other Policy Owner) shall have the right to
make an election, exercisable no later than one hundred eighty (180) days
following the marriage, to convert (subject to any proof of insurability
required by the Insurer) the Single Life Coverage to Survivorship Coverage (with
the Coverage Amount equal to two hundred percent (200%) of the Single Life
Coverage Amount). If a married Participant enrolls for Survivorship Coverage and
subsequently divorces, then, subject to the approval of the Plan Administrator,
the Participant (or other Policy Owner) shall have the right to make an
election, exercisable no later than one hundred eighty (180) days following the
finalization of the divorce, to convert (subject to any proof of insurability
required by the Insurer) the Survivorship Coverage to Single Life Coverage (with
the Coverage Amount equal to fifty percent (50%) of the Survivorship Coverage
Amount). Under no other circumstances shall a Participant (or other Policy
Owner) have any right to change an election as to type of coverage after the
coverage becomes effective. Any Insurer charges or tax liability resulting from
a conversion shall be borne by the Participant or other Policy Owner.


4.              AMOUNT OF COVERAGE


The Coverage Amount for a Participant shall be the amount specified in the
Participant's Agreement.


5.              PAYMENT OF PREMIUMS; PAYMENT OF CERTAIN TAXES


5.01              Participant Premium Payments. A Participant shall pay the
Participant Premium for each Policy Year which is a Premium Payment Year for the
Participant. The amount shall be paid by the Participant to the Employer by
payroll (or retirement income) deductions of equal installments during the
Policy Year, or in such other manner as may be agreed to between the Plan
Administrator and the Participant. The Employer shall pay the Participant
Premium amount to the Insurer, and can do so as collected from the Participant
or can advance payments to the Insurer for a Policy Year at any time during the
Policy Year or up to thirty (30) days in advance of the Policy Year. If a
Participant terminates employment with the Employer, and the Employer has made
such an advance payment of the Participant Premium to the Insurer, the Employer
may withhold any uncollected portion of the advanced Participant Premium from
any amount payable to the Participant by the Employer to the extent permitted by
law. Notwithstanding the other provisions of this paragraph, no Participant
Premium shall be required with respect to Survivorship Coverage after the death
of the Participant, and no Participant Premium shall be required after
termination of the Participant's Agreement pursuant to Section 8.01.


5.02              Employer Premium Payments. The Employer shall pay the Employer
Premium for a Participant's Policy within thirty (30) days of the beginning of
each Policy Year which is a Premium Payment Year. However, no Employer Premium
shall be required: (1) after the Participant's Agreement terminates pursuant to
Section 8.01; or, (2) for a Policy Year if the Employer withdrawal and release
of Assignment under Section 8.03 would have occurred at the end of the prior
Policy year but for the requirement in Section 8.03 that the Policy not
constitute a Modified Endowment Contract following such withdrawal. Also, if the
payment of the Employer Premium for a Policy year would cause the Participant's
Policy to constitute a Modified Endowment Contract (as such term is defined in
Section 7702A of the Internal Revenue Code), then the Employer Premium amount
for such Policy year shall be reduced to the largest such amount that can be
paid without causing the Policy to constitute a Modified Endowment Contract. The
Employer may, but shall not be required to, make additional premium payments
with respect to a Participant's Policy after the last Premium Payment Year.


5.03              Additional Employer Payments


a.              If, during any year which is not a Premium Payment Year,
participation in the Plan results in the recognition of income for tax purposes
by the Participant for the economic benefit to the Participant as described in,
e.g., Revenue Ruling 64-328, 1964-2 C.8.11, the Employer shall pay to the
Participant an amount determined by the Plan Administrator which is designed to
approximate the (1) sum of the total federal and state income taxes and
applicable payroll taxes which would be payable by the Participant at the
highest marginal rate provided for under applicable federal income tax laws, and
at the highest marginal rate provided for under applicable state income tax laws
for the state of the Participant's tax domicile, on the income so recognized,
plus (2) the total federal and state income taxes and applicable payroll taxes
which would be payable by the Participant on the payment described in clause
(1). Any payment to be made under this subsection a. shall be made no later than
April 1 of the year following the year to which the payment relates.


b.              If, with respect to Survivorship Coverage after the death of the
Participant, participation in the Plan results in the recognition of income for
tax purposes by the Participant's spouse or other Policy Owner for the economic
benefit to the Participant's spouse or other Policy Owner as described in, e.g.,
Revenue Ruling 64-328, 1964-2 C.8.11, the Employer shall pay to the
Participant's spouse or other Policy Owner an amount determined by the Plan
Administrator which is designed to approximate the total federal and state
income taxes which would be payable by the, Participant's spouse or other Policy
Owner at the highest marginal rate provided for under applicable federal income
tax laws, and the highest marginal rate provided for under applicable state
income tax laws for the state of the tax domicile of the Participant's spouse or
other Policy Owner, on the income so recognized. Any payment, to be made under
this subsection b. shall be made no later than April 1 of the year following the
year to which the payment relates.


c.              If the termination of the Employer's interest in a Participant's
Policy pursuant to Section 8.03 of the Plan results in the recognition of income
for tax purposes by the Participant, the Employer shall pay to the Participant
an amount determined by the Plan Administrator which is designed to approximate
the total federal and state income taxes which would be payable by the
Participant at the highest marginal rate provided for under applicable federal
income tax laws, and at the highest marginal rate provided for under applicable
state income tax laws for the state of the Participant's tax domicile,
attributable to such termination. Such payment shall be made immediately
following the termination of the Employer's interest in the Policy or, if later,
at such time as a determination is made that such a tax is payable.


d.              For purposes of this Section 5.03, a tax shall be deemed payable
or income shall be deemed recognized, if either (i) it is finally determined by
the Internal Revenue Service, or (ii) an opinion is given by the Employer's
counsel, that the tax is payable.


e.              Any amount to be paid to a Participant, a Participant's spouse,
or other Policy Owner under this Section, and the amounts payable, shall be
conclusively determined by the Plan Administrator, based on generally applicable
tax rates and not based upon the unique tax situation of each Participant,
Participant's spouse, or other Policy Owner.
 
6.              ACCOUNTS


With respect to each Policy covered by an Agreement made under this Plan, the
Employer shall maintain bookkeeping entries reflecting the Employer Account and
Participant Account values.


7.              POLICY OWNERSHIP


7.01              Ownership. Except as otherwise provided in this Plan, the
Policy Owner shall be the sole and exclusive owner of a Participant's Policy and
shall be entitled to exercise all of the rights of ownership including, but not
limited to, the right to designate the beneficiary or beneficiaries to receive
payment of the portion of the death benefit under the Policy equal to the
Coverage Amount, and the right to assign any part or all of the Policy Owner's
interest in the Policy (subject to the Employer's rights, the terms and
conditions of the Assignment specified in Section 7.02 of the Plan, and the
terms and conditions of this Plan) to any person, entity or trust by the
execution of a written instrument delivered to the Employer.


7.02              Employer's Rights. In exchange for the Employer's agreement to
pay the amounts described in Sections 5.02 and 5.03 of this Plan, the Policy
Owner shall execute an Assignment to the Employer of the rights provided to the
Employer under this Plan. The Employer shall have the right to direct the Policy
Owner in writing to take any action required consistent with these rights, and
upon the receipt of such written direction from the Employer, the Policy Owner
shall promptly take such action as is necessary to comply therewith. The
Employer agrees that it shall not exercise any rights assigned to it in the
Assignment in any way that might impair or defeat the rights and interest of the
Policy Owner under this Plan. The Employer shall have the right to assign any
part or all of its interest in the Policy (subject to the Policy Owner's rights
and the terms and conditions of this Plan) to any person, entity or trust by the
execution of a written instrument delivered to the Policy Owner.


7.03              Possession of Policy. The Employer shall keep possession of
the Policy. The Employer agrees to make the Policy available to the Policy Owner
or to the Insurer from time to time for the purposes of endorsing or filing any
change of beneficiary on the Policy or exercising any other rights as the owner
of the Policy, but the Policy shall promptly be returned to the Employer.


7.04              Policy Loans. Except as otherwise specifically provided for in
Section 8 of this Plan, neither the Employer nor the Policy Owner may borrow
against the Policy cash values.


7.05              Withdrawals and Surrender. Except as otherwise specifically
provided for in Section 8 of this Plan, neither the Employer nor the Policy
Owner may withdraw Policy cash values or surrender all or a portion of the
Policy. Provided, however, that a cancellation or exchange of a Replaced Policy
in connection with the acquisition of a Replacement Policy shall not be deemed a
withdrawal from or surrender of the Replaced Policy.


8.              TERMINATION OF AGREEMENT


8.01              Termination Events. Notwithstanding anything herein to the
contrary, the Participant's Agreement, the Employer's obligation to pay premiums
with respect to the Participant's Policy acquired pursuant to the Agreement,
shall terminate upon the first to occur of any of the following events:


a.              Termination of employment of the Participant with the Employer
prior to the Participant's death for reasons other than Retirement or
Disability.


b.              Termination of the Participant's Agreement by mutual agreement
of the Participant and the Employer.


c.              A unilateral election by the Participant to terminate the
Participant's Agreement; provided, however, that such an election may be made by
a Participant only within sixty (60) days following the end of the last Premium
Payment Year for the Participant's Policy.


d.              The written notice by the Employer to the Participant following
a resolution by the Board of Directors of BellSouth Corporation to terminate
this Plan and all Agreements made under the Plan.


e.              As to Single Life Coverage only, the death of the Participant.


f.              As to Survivorship Coverage only, the death of the last survivor
of the Participant and the Participant's spouse.


g.              After the release of Assignment pursuant to Section 8.03.


8.02              Disposition of Policy


a.              In the event of a termination of a Participant's Agreement under
Section 8.01 a or b of the Plan, the Policy owner shall be entitled to acquire
the Employer's rights under the Participant's Policy by paying to the Employer
an amount equal to the Employer Account; alternatively, the Policy Owner can
require the Employer to withdraw a portion of the cash values from the
Participant's Policy, partially surrender the Policy, or borrow a portion of the
cash values from the Participant's Policy, with the amount to be specified by
the Policy Owner, and the Policy Owner's required payment to the Employer under
this Section shall thereby be reduced to an amount equal to the excess of the
Employer Account over the amount withdrawn, received upon partial surrender, or
borrowed by the Employer (for these purposes, the amount withdrawn, received
upon partial surrender, or borrowed shall refer to the amount  actually received
by the Employer after the application of any charges, such as surrender charges,
applicable to the withdrawal, partial surrender, or borrowing). The Policy Owner
may exercise this right to acquire the Employer's interest in the Policy by so
notifying the Employer within ninety (90) days after an event of termination
under Section 8.01a or b of this Plan has occurred. Within thirty (30) days
after receipt of such notice, the Employer shall make any required withdrawal,
partial surrender, or policy loan and the Policy Owner shall pay the Employer
the applicable payment, if any. Upon receipt of payment from the Policy Owner,
or immediately following the withdrawal, partial surrender, or policy loan if no
payment is required, the Employer shall release the Assignment and the Policy
Owner shall have all rights, title, and interest in the Policy free of all
provisions and restrictions of the Assignment, the Agreement and this Plan.
 
b.              Notwithstanding the provisions of Section 8.02a, if the
Participant is Terminated for Cause by the Employer, then the Policy Owner shall
have no right to acquire the Employer's interest in the Policy.


c.              If the Policy Owner fails to exercise his right to acquire the
Employer's interest in the Policy pursuant to Section 8.02a or is precluded from
exercising such right pursuant to Section 8.02b, the Policy Owner shall transfer
title to the Policy to the Employer, free of all provisions and restrictions of
the Assignment, the Participant's Agreement and this Plan.


d.              In the event of a termination of a Participant's Agreement
pursuant to the Participant's election under Section 8.01 c, the Employer shall
receive from the Participant's Policy an amount equal to the Employer Account,
with such amount to be received through a withdrawal, partial surrender, policy
loan, or some combination thereof, as determined by the Employer. Immediately
thereafter, the Employer shall release the Assignment and the Policy Owner shall
have all rights, title and interest in the Policy free of all provisions and
restrictions of the Assignment, the Participant's Agreement, and this Plan.


e.              Notwithstanding the provisions of Section 2.08 to the contrary,
in the event of a termination of a Participant's Agreement under Section 8.01d,
prior to the application of Section 8.02, the Employer Account shall be reduced
to an amount equal to the excess, if any, of the cash values of the Policy over
the amount of cash value necessary in order for such Policy to immediately
qualify as a Permanent Policy after withdrawal of such excess amount. The
Employer shall receive from the Policy the reduced Employer Account value and,
with such amount to be received through a withdrawal, partial surrender, policy
loan, or some combination thereof, as determined by the Employer, and shall,
within thirty (30) days of the Plan termination, release the Assignment and the
Policy Owner shall have all rights, title, and interest in the Policy free of
all provisions and restrictions of the Assignment, the Agreement and this Plan.


8.03              Release of Assignment. At the end of each Policy Year for a
Participant's Policy, the Plan Administrator shall determine whether a
withdrawal from the Policy by the Employer of an amount equal to the Employer
Account, and a release of the Assignment, shall occur with respect to the
Participant's Policy. Such withdrawal and release shall be made within ninety
(90) days after the end of the first Policy Year as of the end of which: (1) the
Participant's Policy would qualify as a Permanent Policy following such
withdrawal by the Employer; and, (2) the Participant's Policy would not
constitute a Modified Endowment Contract (as such term is defined in Section
7702A of the Internal Revenue Code) following such withdrawal. The Employer
withdrawal shall be made though a withdrawal, partial surrender, or policy loan,
or some combination thereof, as determined by the Employer. Immediately after
receiving the proceeds of the withdrawal, partial surrender, or policy loan, the
Employer shall release the Assignment and the Policy Owner shall have all
rights, title and interest in the Policy free of all provisions and restrictions
of the Assignment, the Participant's Agreement and this Plan.


8.04              Allocation of Death Benefit. In the event of a termination
under Section 8.01e or 8.01f of the Plan, the death benefit under the
Participant's Policy shall be divided as follows:


a.              The beneficiary or beneficiaries of the Policy Owner shall be
entitled to receive an amount equal to the Coverage Amount.


b.              The Employer shall be entitled to receive the balance of the
death benefit.


8.05              Employer Undertakings. Upon the death of the Participant (or,
in the case of Survivorship Coverage, the death of the last survivor of the
Participant and the Participant's spouse) while the Participant's Agreement is
in force, the Employer agrees to take such action as may be necessary to obtain
payment from the Insurer of the death benefit to the beneficiaries, including,
but not limited to, providing the Insurer with an affidavit as to the amount to
which the Employer is entitled under the Agreement and this Plan.


9.              GOVERNING LAWS AND NOTICES


9.01              Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Georgia.


9.02              Notices.   All notices hereunder shall be in writing and sent
by first class mail with postage prepaid. Any notice to the Employer shall be
addressed to BellSouth Corporation at its office at 1155 Peachtree Street, N.E.,
Atlanta, GA 30367-6000, ATTENTION: Human Resources-Director Executive Benefits.
Any notice to the Employee shall be addressed to the Employee at the address
following such party's signature on his Agreement. Any party may change the
address for such party herein set forth by giving notice of such change to the
other parties pursuant to this Section.


10.            NOT A CONTRACT OF EMPLOYMENT


This Plan and any Agreement executed hereunder shall not be deemed to constitute
a contract of employment between an Employee and the Employer or a Participant
and the Employer, nor shall any provision restrict the right of the Employer to
discharge an Employee or Participant, or restrict the right of an Employee or
Participant to terminate employment.


11.            AMENDMENT, TERMINATION, ADMINISTRATION, CONSTRUCTION AND
SUCCESSORS


11.01            Amendment. The Board of Directors of BellSouth Corporation, or
its delegate, shall have the right in its sole discretion, to amend the Plan in
whole or in part at any time and from time to time. In addition, the Plan
Administrator shall have the right, in its sole discretion, to amend the Plan at
any time and from time to time so long as such amendment is not of a material
nature. Notwithstanding the foregoing, no modification or amendment shall be
effective so as to decrease any benefits of a Participant unless the Participant
consents in writing to such modification or amendment. Written notice of any
material modification or amendment shall be given promptly to each Participant.


11.02            Termination. The Board of Directors of BellSouth Corporation
may terminate the Plan without the consent of the Participants or Employees.
Provided, however, in the event of a termination of the Plan by the Employer,
the Participants will have those rights specified in Section 8.02e of the Plan.


11.03            Interpretation. As to the provisions of the Assignment, the
Agreement and the Plan, the provisions of the Assignment shall control. As
between the Agreement and the Plan, the provisions of the Agreement shall
control.


11.04            Successors. The terms and conditions of this Plan shall endure
to the benefit of and bind the Employer, the Participant, their successors,
assignees, and representatives. If, subsequent to the Effective Date of the
Plan, substantially all of the stock or assets of the Employer are acquired by
another corporation or entity or if the Employer is merged into, or consolidated
with, another corporation or entity, then the obligations created hereunder
shall be obligations of the acquirer or successor corporation or entity.


12.            PLAN ADMINISTRATION


12.01            Individual Administrator. If the Plan Administrator is an
individual, he shall act and record his actions in writing. Any matter
concerning specifically such individual's own benefit or rights hereunder shall
be determined by the Board of Directors of BellSouth Corporation or its
delegate.


12.02            Administrative Committee. If the Plan Administrator is a
committee, or if any of the duties or responsibilities of the Plan Administrator
are vested in a committee, action of the Plan Administrator may be taken with or
without a meeting of committee members; provided, action shall be taken only
upon the vote or other affirmative expression of a majority of the committee
members qualified to vote with respect to such action. If a member of the
committee is a Participant, he shall not participate in any decision which
solely affects his own benefit under the Plan. For purposes of administering the
Plan, the Plan Administrator shall choose a secretary who shall keep minutes of
the committee's proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or other
written direction on behalf of the Plan Administrator.


12.03            Rights and Duties of the Plan Administrator. The Plan
Administrator shall administer the Plan and shall have all powers necessary to
accomplish that purpose, including (but not limited to) the following:


a.              to construe, interpret and administer the Plan;


b.             to make determinations required by the Plan, and to maintain


c.              records regarding Participants' benefits hereunder;


d.             to compute and certify the amount and kinds of benefits payable
to Participants, and to determine the time and manner in which such benefits are
to be paid;


e.              to authorize all disbursements pursuant to the Plan;


f.              to maintain all the necessary records of the administration of
the Plan;


g.             to make and publish such rules and procedures for the regulation
of the Plan as are not inconsistent with the terms hereof.


h.             to designate to other individuals or entities from time to time
the performance of any of its duties or responsibilities hereunder; and


i.               to hire agents, accountants, actuaries, consultants and legal
counsel to assist in operating and administering the Plan.


The Plan Administrator shall have the exclusive right to construe and interpret
the Plan, to decide all questions of eligibility for benefits and to determine
the amount of benefits, and its decisions on such matters shall be final and
conclusive on all parties.


12.04            Bond; Compensation. The Plan Administrator and (if applicable)
its members shall serve as such without bond and without compensation for
services hereunder.


13.            CLAIMS PROCEDURE


13.01            Named Fiduciary. The Plan Administrator is hereby designated as
the named fiduciary under this Plan.


13.02            Claims Procedures. Any controversy or claim arising out of or
relating to this Plan shall be filed with the Plan Administrator which shall
make all determinations concerning such claim. Any decision by the Plan
Administrator denying such claim shall be in writing and shall be delivered to
all parties in interest in accordance with the notice provisions of Section 9.02
hereof. Such decision shall set forth the reasons for denial in plain language.
Pertinent provisions of the Plan shall be cited and, where appropriate, an
explanation as to how the Employee can perfect the claim will be provided. This
notice of denial of benefits will be provided within 90 days of the Plan
Administrator's receipt of the Employee's claim for benefits. If the Plan
Administrator fails to notify the Employee of its decision regarding the claim,
the claim shall be considered denied, and the Employee shall then be permitted
to proceed with the appeal as provided in this Section.


An Employee who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Plan Administrator no later than sixty (60) days after
receipt of the written notification of such claim denial. The Plan Administrator
shall schedule an opportunity for a full and fair review of the issue within
thirty (30) days of receipt of the appeal. The decision on review shall set
forth specific reasons for the decision, and shall cite specific references to
the pertinent Plan provisions on which the decision is based.


Following the review of any additional information submitted by the Employee,
either through the hearing process or otherwise, the Plan Administrator shall
render a decision on the review of the denied claim in the following manner:


a.              The Plan Administrator shall make its decision regarding the
merits of the denied claim within 60 days following receipt of the request for
review (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Plan Administrator shall deliver the decision to the claimant in writing. If an
extension of time for reviewing the appealed claim is required because of
special circumstances, written notice of the extension shall be furnished to the
Employee prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review.


b.              The decision on review shall set forth specific reasons for the
decision, and shall cite specific references to the pertinent Plan provisions on
which the decision is based.



 
 

--------------------------------------------------------------------------------

 



 
Exhibit "A"
BellSouth Split-Dollar Life Insurance Plan
Agreement




This Agreement is made effective as of January l' 1998, by and between the
Employer and ______________ (the "Participant").


WHEREAS, the Employer and the Participant executed an agreement (the 'Prior
Agreement') under the [BellSouth Corporation Executive life Insurance Plan]
[BellSouth Corporation Senior Manager Life Insurance Plan] (the Prior Plan): and


WHEREAS, the Prior Plan has been amended and restated as the BellSouth
Split-Dollar Life Insurance Plan (the "Plan"): and


WHEREAS, in exchange for coverage under the Plan as amended and restated, the
Participant consents and agrees to the terms of the Plan, as amended and
restated:


NOW THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employer and the Participant hereby mutually covenant and
agree as follows:


1.           This Agreement shall constitute an amendment and restatement of the
Prior Agreement and, as of the effective date of this Agreement, the Prior Plan
and Prior Agreement shall be tent1inated and replaced by the Plan and this
Agreement


2.           The Policy subject to this Agreement is Policy number
________________, issued by Pacific Life Insurance Company (the  Replacement
Policy, which replaces the Replaced Policy. As of the effective date of this
Agreement, no further benefits will be provided to the Participant or Employer
under the Replaced Policy, and such Policy will be canceled.


3            The Replaced Policy Cash Value shall be transferred directly to the
Replacement Policy as of the effective date of this Agreement


4.           The Coverage Amount shall be $ __________ of [Single Life]
[Survivorship] Coverage.


5            The Premium Payment Years shall be consecutive Policy Years.


6.           For each Policy Year beginning after 1998, the total Policy premium
for each year which is a Premium Payment Year shall be $ ______________, and the
Employer Premium shall equal such total Policy premium reduced by the
Participant Premium payable by the Participant for such Policy Year.


7.           The Policy Owner for the Replacement Policy shall be the same as
the Policy Owner for the Replaced Policy.


8.           The Participant agrees to pay the Participant Premium contribution
as specified in the Plan, and consents to paying such amount to the Employer
through regular payroll (or retirement income) deductions.


9            The Participant has read and understands the provisions of the
Plan, and agrees that all of the terms and conditions specified in the Plan are
hereby incorporated by reference herein and form a part of this Agreement


10          Subject to the terms of the Plan, this Agreement shall not be
amended or modified without the written consent of the Participant and the
Employer.


11.         This Agreement shall be governed by the laws of the State of
Georgia.






_________________________                  _________________________
Date                                                                    For the
Employer






_________________________                  _________________________
Date                                                                    Signature
of Participant




                         _________________________
 
                         _________________________
 
                         _________________________
                 Address of Participant





 
 

--------------------------------------------------------------------------------

 



 
This Assignment is made by the undersigned Policy Owner effective January 1,
1998.




DEFINITIONS:


ASSIGNEE:                                               BellSouth Corporation


PARTICIPANT:


POLICY OWNER:


INSURED(S):


INSURER:                                                                    Pacific
life Insurance Company


POLICY:                                                                     
 Policy # __________ issued by the insurer


REPLACED POLICY:                                                 Policy #
__________ issued by the Insurer


SPLIT-DOLLAR LIFE INSURANCE                        That certain Agreement
executed
PLAN AGREEMENT (THE "AGREEMENT")        to be effective on January 1, 1998,
                   between the Participant and the
                   Assignee.


COVERAGE AMOUNT
That portion of the death benefit
 
coverage under the Policy equal to




 
$_______________

 
 


 

 

 




RECITALS:


1.           The benefits provided to the Policy Owner under the Policy replace
those previously provided under the Replaced Policy.


2.           Under the Agreement, the Assignee has agreed to assist the Policy
Owner in the payment of premiums on the Policy issued by the Insurer.


3.           In consideration of such premium payments by the Assignee, the
undersigned Policy Owner intends to grant the Assignee certain limited interests
in the Policy.


THEREFORE, for value received, it is agreed:


1.           ASSIGNMENT. The Policy Owner hereby assigns, transfers, and sets
over to the Assignee, its successors and assigns, the following specific rights
in the Policy and subject to the following tenT1S and conditions:


a.           the sole right to make withdrawals or borrow against the cash value
of the Policy, as provided in Sections 8.02a, 8.02d, 8.02e and 8.03 of the Plan;


b.           the right to receive from the Insurer upon the death of the
Insured(s) the proceeds of the Policy in excess of the Coverage Amount;


c.           the sole right to surrender all or a portion of the Policy and
receive the surrender value thereof, as provided in Sections 8.02a, 8.02d, 8.02e
and 8.03 of the Plan.


2.           RETAINED RIGHTS. Except as expressly provided in Section 1, the
Policy Owner retains all rights under the Policy including but not limited to:


a.           the right to designate and change the beneficiary; and


b.           the right to elect any optional mode of settlement entitled by the
Policy or Insurer, subject only to the Assignee's right in Section 1.(b).


3.           AUTHORIZATION. For purposes of Sections 1 and 2, the signature of
either the Assignee or the Policy Owner shall be sufficient Both the Assignee
and the Policy Owner acknowledge that between themselves, they are bound by the
limitations of this Assignment and that the Insurer will recognize the signature
of either.


4.           INSURER. The Insurer is hereby authorized to recognize, and is
fully protected in recognizing the claims of the Assignee to rights hereunder,
without investigating the reasons for such action by the Assignee, or the
validity or the amount of such claims, nor giving notice to the Policy Owner of
such claims of rights or interest to exercise such rights. Insurer reserves the
right to require signatures of both the Assignee and the Policy Owner to
exercise any or all ownership rights, as is their normal procedure.


5.           DEATH PROCEEDS. The Insurer shall pay to the Assignee that portion
of the death benefit to which it is entitled. Payment by the Insurer of any or
all of the death proceeds to the Assignee in reliance upon a signed
authorization by any officer of the Assignee as to the share of death proceeds
due it shall be a full discharge of the Insurer for such share and shall be
binding on all parties claiming any interest in the Policy.


6.           RELEASE OF ASSIGNMENT. Upon payment to the Assignee of those
amounts due to it under the terms of the Agreement, the Assignee shall execute a
written release of this Assignment to the Insurer who may then treat the Policy
Owner of the Policy as the sole Policy Owner for all purposes.


7.           ASSIGNMENT CONTROLS. In the event of any conflict between the
provisions of this Assignment and provisions of the Agreement with respect to
the Policy or rights of collateral assignment therein, the provisions of this
Assignment shall prevail.


8.           CANCELLATION OF REPLACED POLICY. The Policy Owner agrees that no
further benefits will be provided under the Replaced Policy, and that benefits
provided under the Policy are in lieu of the benefits previously provided under
the Replaced Policy.




IN TESTIMONY WHEREOF, the Policy Owner has executed this Assignment to be
effective January 1, 1998.




________________________
Signature of Policy Owner




________________________
Date









 
 

--------------------------------------------------------------------------------

 



 

 


BELLSOUTH CORPORATION
EXECUTIVE LONG TERM DISABILITY
AND
SURVIVOR PROTECTION PLAN






Section 1.                                         Definitions


1.           "Plan" shall mean the BellSouth Corporation's Executive Long Term
Disability and Survivor Protection Plan.


2.           "Company" shall mean the BellSouth Corporation, a Georgia
corporation, or its successors.


3.           "Pension Plan" shall mean the BellSouth Personal Retirement Account
Pension Plan.


4.           "Disability Benefit Plan" shall mean the Company's Short Term
Disability Plan and Long-Term Disability Plan.


5.           "Supplemental Executive Retirement Plan" shall mean the BellSouth
Supplemental Executive Retirement Plan.


6.           "Short Term Plan" shall mean the Company's Short Term Incentive
Plan.


7.           "Committee" shall mean the Employee's Benefit Committee, appointed
by the Company, which shall administer the Plan.


8.           (a)           "Participant," for purposes of the disability
allowance under section 2, shall mean an employee on the active rolls of the
Company on or after the effective date of the plan and who holds a position that
the Company's Board of Directors has designated to be within the Company's
Executive Group.


(b)           "Participant," for purposes of the BellSouth Group Life Plan
benefit under Section 3, shall mean a former employee of the Company who was a
participant under a paragraph 8(a) above on the last day of employment, if such
former employee is eligible to receive a disability allowance under Section 2,
or is eligible to receive a Minimum Retirement Benefit under the Supplemental
Executive Retirement Plan.


(c)           "Participant," for purposes of the medical benefits under Section
4, shall mean a former employee of the Company who was a participant under
paragraph 8(a) above on the last day of employment, if such former employee is
eligible to receive a Disability Allowance under Section 2.


 (d)           For purposes of paragraphs 8(b), and 8(c), above, a former
employee shall be considered to be eligible to receive Disability Allowance
under Section 2 or a Minimum Retirement Benefit under the Supplemental Executive
Retirement Plan if he has met the conditions specified in Section 2 or the
Supplemental Executive Retirement Plan, even though the receipt of other
benefits by such former employee precludes his receipt of any benefits under
Section 2 or the Supplemental Executive Retirement Plan.


9.           "Term of Employment" shall have the same meaning as the meaning
assigned to such expression in the Pension Plan.


10.           (a)           "Annual Basic Pay," shall mean the participant's
annual base salary rate (including those amounts previously deferred pursuant to
other plans) as determined by the Company on the last day the participant was on
the active payroll plus an amount determined was on the active payroll plus an
amount determined with reference to the Short Term Incentive Plan, but excluding
all other payments and all cash payments and distributions made under the
BellSouth Executive Long Term Incentive Plan or Shareholder Return Cash Plan.
The amount determined with reference to the Short Term Incentive Plan shall be
the lesser of the participant's standard short term award in effect on the last
day the participant was on the active payroll or 60% of the participant's annual
base salary rate (including those amounts previously deferred pursuant to other
plans) on the last day participant was on active payroll.


11.           The use of personal pronouns of the masculine and feminine
genders.


Section 2.                                         Disability Allowance


1.             (a)           Participant shall be considered to be a "disabled"
at any time during the first twenty-six week period following the onset of a
physical or mental impairment, if such impairment prevents the participant from
meeting the performance requirements of the position held immediately preceding
the onset of the physical or mental impairment.


(b)           A participant shall be considered to be "disabled" after the first
twenty-six week period following the onset of a physical or mental impairment if
such impairment prevents the participant from meeting the performance
requirements of (1) the position held immediately preceding the onset of the
physical or mental impairment, (2) a similar position, or (3) any appropriate
portion within the Company which the participant would otherwise be capable of
performing by reason of the participant's background and experience.


(c)           The Committee shall make the determination of whether a
participant is disabled within the meaning of paragraphs (a) and (b) above and
its determinations shall be final and conclusive.


2.           A participant who is disabled during a period described in
paragraph 1(a) shall be eligible to receive a monthly disability allowance equal
to 100 percent of the participant's monthly base salary rate (including those
amounts previously deferred pursuant to other plans) on the last day the
participant was on the active payroll, reduced by any amounts described in
paragraph 5(a) of this Section 2 which are attributable to the period for which
benefits are provided under this paragraph.


3.           A participant who is disabled during a period described in
paragraph 1(b) shall, prior to his sixty-fifth birthday, be eligible to receive
a monthly disability allowance equal to the greater of (i) sixty percent or (ii)
the percentage determined by adding ten percentage points to participant's
income replacement percentage under the basic Company-sponsored long-term
disability coverage, of the participant's monthly base salary rate (including
those amounts previously deferred pursuant to other plans) on the last day the
participant was on the active payroll, reduced by any amounts described in
paragraph 5(b) of this Section 2 which are attributable to the period for which
benefits are provided under this paragraph.


4.           A participant who is disabled during a period described in
paragraph 1(b) shall commencing with his sixty-fifth birthday or the start of
the period described in paragraph 1(b), if later, be eligible to receive a
monthly disability allowance equal to the greater of:


(i)           one and one-quarter percent of the participant's annual basic pay,
as defined in paragraph 10 of Section 1, on the last day the participant was on
the active payroll, or


(ii)           if the participant's term of employment has been five years or
more, ninety percent of the sum of (a) the monthly pension the participant would
have been entitled to receive commencing at age sixty-five under the Company's
Pension Plan as in effect on the last day the participant was on the active
payroll, but ignoring any minimum service requirements for eligibility to a
service pension, if the period after the last day the participant's sixty-fifth
birthday had been included in the participant's term of employment under the
Pension Plan, plus (b) the monthly pension the participant would have been
entitled to receive commencing at age 65 under the Supplemental Executive
Retirement Plan as in effect on the last day the participant was on the active
payroll, but ignoring any minimum service requirements for eligibility to a
pension if the period after the last day the participant was on the active
payroll and prior to the participant's sixty-fifth birthday had been included in
the participant's term of employment under the Supplemental Executive Retirement
Plan, reduced by any amounts described in paragraph 5(c) of this Section 2 which
are attributable to the period for which benefits are provided under this
paragraph.


5.           (a)           The disability allowance determined for any period
under paragraph 2 of this Section 2 shall be reduced by the sum of the following
benefits received by the participant which are attributable to the period for
which such disability allowance is provided; a service, deferred vested, or
disability pension under the Pension Plan or the Supplemental Executive
Retirement Plan, a disability benefit under the disability benefit plan, any
worker's compensation benefit, plus any other benefit payments required by law
on account of the participant's disability. However, no reduction shall be made
on account of any pension under the Pension Plan or the Supplemental Executive
Retirement Plan at a rate greater than the rate of such pension on the date the
participant first received such pension after his disability.


 (b)           The disability allowance determined for any period under
paragraph 3 of this Section 2 shall be reduced by the sum of the following
benefits received by the participant which are attributable to the period for
which such disability allowance is provided; a service, deferred vested, or
disability pension under the Pension Plan or the Supplemental Executive
Retirement Plan, a disability benefit under the disability benefit plan, any
other retirement income payments from the Company, any worker's compensation
benefit, plus any Social Security Insurance Benefit.


However, no reduction shall be made on account of any pension under the Pension
Plan or the Supplemental Executive Retirement Plan at a rate greater than the
rate of such pension on the date the participant first received such pension
after his disability, and no reduction shall be made on account of any Social
Security Benefit at a rate greater than the rate which the participant would
have first been eligible to receive after his disability and as if no other
member of his family were eligible for any Social Security Benefit.


Furthermore, the Board of Directors of the Company, in its discretion, may
reduce the disability allowance by the amount of outside compensation or
earnings of the participant for work performed by the participant during the
period for which such disability allowance is provided.


(c)           The disability allowance determined for any period under paragraph
4 of this Section 2 shall be reduced by the sum of the following benefits
received by the participant which are attributable to the period for which such
disability allowance is provided; a service, deferred vested, or disability
pension under the Pension Plan or the Supplemental Executive Retirement Plan, a
disability benefit under the disability benefit plan, any other retirement
income payments from the Company, plus any worker's compensation benefit.
However, no reduction shall be made on account of any pension under the Pension
Plan or the Supplemental Executive Retirement Plan at a rate greater than the
rate of such pension on the date the participant first received such pension
after his disability.


6.           For purposes of paragraphs 1(a) and 1(b) of this Section 2, the
measurement of time following the onset of a physical or mental impairment shall
coincide with the measurement of time used to calculate periods of disability
benefits under the disability benefit plan. Successive periods of physical or
mental impairment shall be counted together in computing the periods during
which the participant shall be entitled to the benefits provided under paragraph
2 or paragraph 3 of this Section 2, except that any disability absence after the
participant has been continuously engaged in the performance of duty for
thirteen weeks shall be considered to commence a new period of physical or
mental impairment under paragraph 1(a), so that such participant shall be
entitled during such new period to the benefits provided under paragraph 2 of
this Section 2.


7.           With respect to a participant not subject to mandatory retirement
at age 65 under the Age Discrimination in Employment Act (29 U.S.C. 6721 et.
seq.), the period of eligibility for the disability allowance provided in
paragraph 3 of this section 2 and the period of eligibility for the disability
allowance provided in paragraph 4 of this section 2, shall be the period
described in paragraph 3, and the period described in paragraph 4, respectively,
or such other period as is required under the Age Discrimination in Employment
Act or under any applicable governing regulations or interpretations thereunder.


Section 3                                         Group Life Insurance Benefit


A participant described in paragraph 8(b) of Section 1 who has not retired on a
service or a disability pension under the Pension Plan, shall be entitled to the
same rights and benefits under the BellSouth Group Life Plan as if the employee
had retired on a service pension or a disability pension under the Pension Plan.
Benefits provided by this section shall be in lieu of any other rights to
continued coverage which a participant may have under the BellSouth Group Life
Plan.


Section 4                                         Medical Expense Benefits


A participant described in paragraph 8(c) of Section 1 who has not retired on a
service pension or a disability pension under the Pension Plan, shall be
entitled to the same rights and benefits under the Company's medical plan and
dental plan as an employee who retired on a service pension or a disability
pension under the Pension Plan.


Section 5                                         Claims and Appeals


Any claim under the Plan by a Participant or anyone claiming through a
Participant shall be presented to the Committee. Any person whose claim under
the Plan has been denied may, within 60 days after receipt of notice of denial,
submit to the Compensation Committee of the Company's Board of Directors a
written request for review of the decision denying the claim. The Compensation
Committee of the Company's Board of Directors shall determine conclusively for
all parties all questions arising in the administration of the Plan.


Section 6                                         General Provisions


1.           The Plan shall be effective on January 1, 1984.


2.            The rights of the participant or his spouse to benefits under the
Plan shall not be subject to assignment or alienation.


3.           All costs of providing the benefits under the Plan shall be charged
to the operating expense accounts of the Company when and as paid.


4.           The Company may from time to time make changes in the Plan and the
Company may terminate the Plan. In addition, the Company's senior human
resources officer with the concurrence of the Company's general counsel shall be
authorized to make minor or administrative changes to the Plan, as well as
changes dictated by the requirements of federal or state statutes applicable to
the Company or authorized or made desirable by such statutes. Such changes or
termination shall not affect the rights of any participant or surviving spouse,
without his consent, to any benefit under the Plan to which such participant or
surviving spouse may have previously become entitled as a result of a
disability, death or termination of employment which occurred prior to the
effective date of such change or termination.


5.           In the case of accident resulting in injury to or death of a
participant which entitles the participant or his surviving spouse to benefits
under the Plan, the participant or his surviving spouse may elect to accept such
benefits or to prosecute such claims at law as the participant or the surviving
spouse may have against the Company. If election is made to accept the benefits
under the Plan, such election shall be in writing and shall release the Company
from all claims and demands which the participant or his surviving spouse may
have against it, otherwise than under this Plan or under any other Plan
maintained by the Company, on account of such accident. The Committee, in its
discretion, may require that election described above shall release any other
company connected with the accident, including any company participating in the
Pension Plan. The right of the Participant to a disability allowance under
Section 2 of the Plan shall lapse if election to accept such benefits, as above
provided, is not made within sixty days after injury, or within such greater
time as the Committee shall, by resolution duly entered on its records, fix for
the making of such election.


6.           Should claim other than under this Plan or under any other plan
maintained by the Company be presented or suit brought against the Company,
against any other company participating in the Pension Plan or against any other
company for which arrangements have been made, directly or indirectly, for
interchange of benefit obligations, as described in the Pension Plan, for
damages on account of injury or death of a participant, nothing shall be payable
under this Plan on account of such injury or death as provided in paragraph 7 of
this Section 6; provided however, that the Committee may, in its discretion and
upon such terms as it may prescribe waive this provision if such claims be
withdrawn or if such suit be discontinued.


7.           In case any judgment is recovered against the company or any
settlement is made of any claim or suit on an account of the injury or death of
a participant, and the total amount which would otherwise have been payable
under the Plan and under any other Plan maintained by the Company is greater
than the amount paid on account of such judgment or settlement, the lessor of
(1) difference between such two amounts, or (2) the amount which would otherwise
have been payable under this Plan, may in the discretion of the committee, be
distributed to the beneficiaries who would have received benefits under the
Plan.


8.           All benefits provided under the Plan with respect to a participant
shall be forfeited and canceled in their entirely if the participant, without
the consent of the Company and while employed by the Company or after
termination of such employment, becomes associated with, becomes employed by or
renders services to or owns interest in any business (other than as a
shareholder with a non-substantial interest in such business) that is
competitive with the Company or with any business with which a subsidiary or
affiliated company has a substantial interest, as determined by the Committee.
All benefits provided under the Plan with respect to a participant shall be
forfeited and canceled in their entirety if the participant is discharged by the
Company for cause or the participant engages in misconduct in connection with
the participant's employment.



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT C


CINGULAR WIRELESS BLS EXECUTIVE TRANSITION SUPPLEMENTAL LIFE INSURANCE PLAN


1.           Section 1 "Purpose" shall be restated as follows: "The purpose of
the Cingular Wireless BLS Executive Transition Supplemental Life Insurance Plan
is to provide an insurance arrangement under which Cingular Wireless LLC and its
subsidiaries and affiliates can assist key employee in acquiring and financing
life insurance coverage. The Cingular Wireless BLS Executive Transition
Supplemental Life Insurance Plan is intended as a follow on and continuation of
the BellSouth Supplemental Life Insurance Plan, as such Plan was in effect as of
December 23, 2001. The terms of the BellSouth Supplemental Life Insurance Plan
in effect on December 23, 2001, except as herein amended, are incorporated by
reference and made a part of the Plan."


2.           All references in the Plan to BellSouth Corporation shall be deemed
to reference to Cingular Wireless.


3.           Eligibility and Participation. Participation in the Plan shall be
limited to those former executives who (a) were eligible to participate in the
BellSouth Supplemental Life Insurance Plan, (b) were contributed to Cingular
Wireless as part of the formation of Cingular Wireless LLC on or before December
31, 2001 and (c) are identified by name as eligible to continue participation in
this Plan on Appendix B, hereto. No other Cingular Wireless employees are
eligible to participate in or receive benefits from the plans.


4.           Section 2.01 "Coverage Amount" means the existing coverage levels
as set forth in the BellSouth Supplemental Life Insurance Plan's Participant's
Policy in effect at the employee's contribution to Cingular Wireless. Increased
coverage levels will not be available under the Cingular Wireless BLS Executive
Transition Supplemental Life Insurance Plan pursuant to Section 4.02.


5.           Section 2.06 "Employer" means Cingular Wireless LLC and any
subsidiary or affiliate of Cingular Wireless LLC that is authorized by Cingular
Wireless to participate in the Plan.


6.           Section 2.14 "Plan" means the Cingular Wireless BLS Executive
Transition Supplemental Life Insurance Plan.


7.           Section 2.15 "Plan Administrator" means the Senior Vice President –
Human Resources of the Employer and any individual or committee he designates to
act on his behalf with respect to any or all of his responsibilities hereunder.
Pursuant to Section 9, the Senior Vice President – Human Resources shall be
authorized to modify or terminate the plan at any time.


8.           Section 4.02 "Promotions" shall be restated as follows: "No
additional coverage amounts will be provided with respect to promotions or any
other event."


9.           Section 7.02 is amended to insert Cingular's address in the place
of BellSouth's: Glenridge Highlands Two, Suite 760 Executive Director-Executive
Benefits, 5565 Glenridge Connector, Atlanta, GA 30342.


10.         Any references to the Board of Directors of BellSouth Corporation
shall be deemed to be a reference to the Board of Directors/Strategic Review
Committee of Cingular Wireless Corporation.



 
 

--------------------------------------------------------------------------------

 



 
CINGULAR WIRELESS BLS EXECUTIVE TRANSITION SPLIT DOLLAR LIFE INSURANCE PLAN


1.           Section 1. "Purpose" shall be restated as follows: "The purpose of
the Cingular Wireless BLS Executive Transition Split-Dollar Life Insurance Plan
is to provide a split-dollar insurance arrangement under which Cingular Wireless
LLC and its subsidiaries and affiliates can assist key employee in acquiring and
financing life insurance coverage. The Cingular Wireless BLS Executive
Transition Split-Dollar Life Insurance Plan is intended as a follow on and
continuation of the BellSouth Split-Dollar Life Insurance Plan, as such Plan was
in effect as of December 23, 2001. The terms of the BellSouth Split-Dollar Life
Insurance Plan in effect on December 23, 2001, except as herein amended, are
incorporated by reference and made a part of the Plan."


2.           All references in the Plan to BellSouth Corporation shall be deemed
to be a reference to Cingular Wireless LLC.


3.           Eligibility and Participation. Participation in the Plans shall be
limited to those former executives who (a) were eligible to participate in the
BellSouth Split-Dollar Life Insurance Plan, (b) were contributed to Cingular
Wireless as part of the formation of Cingular Wireless LLC on or before December
31, 2001, and (c) are identified by name as eligible to continue participation
in this Plan on Appendix B, hereto. No other Cingular Wireless employees are
eligible to participate in or receive benefits from the plan.


4.           Section 2.07 "Employer" means Cingular Wireless LLC and any
subsidiary or affiliate of Cingular Wireless LLC that is authorized by Cingular
Wireless to participate in the Plan.


5.           Section 2.17 "Plan" means the Cingular Wireless BLS Executive
Transition Split-Dollar Life Insurance Plan. The remaining provisions of Section
2.17 of the BellSouth Split-Dollar Life Insurance Plan remain in effect.


6.           Section 2.18 "Plan Administrator" means the Senior Vice President -
Human Resources of the Employer and any individual or committee he designates to
act on his behalf with respect to any or all of his responsibilities hereunder.
Pursuant to Section 11, the Senior Vice President - Human Resources shall be
authorized to modify or terminate the plan at any time.


7.           Coverage levels will be based on existing coverage levels as set
forth in the BellSouth Split Dollar Life Insurance Plan Agreement in effect at
the employee's contribution to Cingular Wireless.


8.           Section 7.02 is amended to insert Cingular's address in the place
of BellSouth's: Glenridge Highlands Two, Suite 760 Executive Director-Executive
Benefits, 5565 Glenridge Connector, Atlanta, GA 30342


9.           Any references to the Board of Directors of BellSouth Corporation
shall be deemed to be a reference to the Board of Directors/Strategic Review
Committee of Cingular Wireless Corporation.








CINGULAR WIRELESS BLS EXECUTIVE TRANSITION LONG TERM DISABILITY PLAN


1.           Section 1.1 "Plan" shall be mean the Cingular Wireless BLS
Executive Transition Long Term Disability Plan. The purpose of this plan is to
provide supplemental disability coverage to the group disability plan. The
Cingular Wireless BLS Executive Transition Long Term Disability Plan is intended
as a follow on and continuation of the BellSouth Corporation Executive Long Term
Disability and Survivor Protection Plan, as such Plan was in effect as of
December 31, 2001. The terms of the BellSouth Corporation Executive Long Term
Disability and Survivor Protection Plan in effect on December 31, 2001, except
as herein amended, are incorporated by reference and made a part of the Plan.


2.           Any reference to BellSouth Corporation shall be deemed to reference
Cingular Wireless LLC. Any reference to BellSouth shall be deemed to reference
Cingular Wireless.


3.           Section 1.2 "Company" shall be amended to insert Cingular Wireless
in the place of BellSouth Corporation.


4.           Section 1.3 "Pension Plan" shall mean the Cingular Wireless Pension
Plan.


5.           Section 1.5 "Supplemental Executive Retirement Plan" shall mean the
BellSouth Supplemental Executive Retirement Plan.


6.           Section 1.6 "Short Term Plan" shall mean short term incentive
awards granted under the comparable Cingular Wireless plan, if any.


7.           Section 1.7 "Committee" shall be amended to mean the Cingular
Wireless Benefit Committee appointed by the Senior Vice President – Human
Resources.


8.           Eligibility and Participation. Participation in the plan shall be
limited to those former BLS executives who (a) previously participated in
BellSouth Corporation Executive Long Term Disability and Survivor Protection
Plan, (b) were contributed to Cingular Wireless as part of the formation of
Cingular Wireless on or before December 31, 2001, and (c) are specifically
identified on Appendix B, hereto. No other Cingular Wireless employees are
eligible to participate in or receive benefits from the Cingular Wireless BLS
Executive Transition Long Term Disability Plan.


9.           Section 1.10 "Annual Basic Pay" shall be amended to replace the
BellSouth Executive Long Term Incentive Plan with the comparable Cingular
Wireless plan, if any, and to delete any reference to the Shareholder Return
Cash Plan.


10.         Section 2.5(b) The Board of Directors shall mean the Cingular
Wireless Board of Directors.


11.         The Plan shall be administered by the Senior Vice President – Human
Resources of the Employer and any individual or committee he designates to act
on his behalf with respect to any or all of his responsibilities hereunder.
Pursuant to Section 6.4, the Senior Vice President - Human Resources shall be
authorized to modify or terminate the plan at any time.
 

